Citation Nr: 1327514	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased rating for left knee degenerative changes status post partial synovectomy with residual scars, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for right knee degenerative changes, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for lumbar spine strain with degenerative changes, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for right shoulder sprain, currently evaluated as 10 percent disabling


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from August 1995 to September 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal following a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In his February 2010 VA Form 9 (Appeal to Board of Veterans' Appeals), received in March 2010, the Veteran requested a Board hearing at the RO.  Thereafter, the Veteran was scheduled for a March 2013 hearing but later cancelled the hearing.  In lieu of the scheduled hearing, the Veteran's representative submitted written argument, dated March 2013, in support of the Veteran's claims on appeal and waived initial RO review of the argument submitted.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the above March 2013 written argument submitted by the Veteran's representative, it was noted that the Veteran was incarcerated and would not be able to attend any compensation and pension (C&P) examinations.  It is not apparent from evidence in the physical claims folders or in the Virtual VA electronic claims file that the agency of original jurisdiction (AOJ) is necessarily aware of the Veteran's incarceration.  

The Veteran last underwent a VA examination in September 2007.  The Veteran has since reported that his service-connected knees, lumbar spine, and right shoulder disabilities have worsened.  The United States Court of Appeals for Veterans Claims has stressed that, in evaluating disabilities of the joints, VA has a duty to determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination and whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2012).  The Court has indicated that these determinations should be made by an examiner and should be portrayed by the examiner in terms of the additional loss in range of motion due to these factors.  

In January 2013, the AOJ placed a request with VA's C&P service to schedule the Veteran for a current VA examination.  The C&P service was unable to contact the Veteran either through letter or phone calls.  In light of this fact, the C&P service cancelled the examination requested by the AOJ for the Veteran.  It is unclear whether the Veteran was incarcerated at the time the C&P service attempted to contact him to schedule a VA examination.  If he was not, the Veteran's failure to respond to the C&P request and undergo a VA examination could warrant a denial of his claims on appeal.  See 38 C.F.R. § 3.655(b) (2012) (When a claimant fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied).  

Otherwise, the Board notes that special care must be taken in those cases where a veteran is unable, due to incarceration, to report to a VA examination.  See Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Moreover, VA's duty to assist extends, if necessary, to having the incarcerated veteran either examined by a fee-basis physician or requiring a VA physician to examine him.  Bolton, 8 Vet. App. at 191.  Where the AOJ is unable to arrange an examination for an incarcerated veteran, it must document its efforts to do so. 

Therefore, on remand, the AOJ should again attempt to schedule the Veteran for a VA examination to evaluate his disabilities of the knees, lumbar spine, and right shoulder.  The AOJ should clarify whether the Veteran is in fact incarcerated and if so, provide a VA examination in compliance with VA's duty to assist incarcerated Veterans.  See M21-1MR, Part III.iv.3.A.11.d.  

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary action to determine if the Veteran is currently incarcerated.  

2.  Request that the Veteran identify any private or VA treatment he may have received for his knees, lumbar spine, and/or right shoulder.  After obtaining the appropriate release of information forms (where necessary), procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system.  The most recent VA treatment records are dated to June 2012.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2012).  

3.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA examination to determine the current level of severity of his service-connected knees, lumbar spine, and right shoulder.  (The Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655.)  If the Veteran is incarcerated, confer with prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination or if an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  


The Veteran's claims folders, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  

All pertinent pathology associated with the Veteran's knees, lumbar spine, and right shoulder should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  

The examiner should undertake range-of-motion studies of the Veteran's knees, lumbar spine, and right shoulder and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  

Furthermore, the examiner should evaluate any left knee surgical scars (three small left knee surgical scars were identified by the September 2000 QTC examiner).  In particular, the examiner should comment on the size of the each scar.  He or she should also comment on whether the scars are deep, superficial, or nonlinear, and whether the scars are unstable or painful.   

4.  Thereafter, and following any additional development deemed warranted, readjudicate the issues on appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and provided an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


